Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 22-BG-69

IN RE ROBERT A. PLAGMANN,
                                                    2021 DDN 63
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 991077

BEFORE:      Easterly and AliKhan, Associate Judges, and Thompson, Senior
             Judge.

                                   ORDER
                              (FILED—May 5, 2022)

       On consideration of the certified order from the state of Arizona revoking
respondent’s license to practice law in that jurisdiction by consent; this court’s
February 16, 2022, order directing respondent to show cause why reciprocal
discipline should not be imposed; respondent’s pro se response and exhibits;
respondent’s D.C. Bar R. XI, § 14(g) filed on February 24, 2022; the statement of
Disciplinary Counsel; and respondent’s pro se response; it is

       ORDERED that Robert A. Plagmann is hereby disbarred from the practice of
law in the District of Columbia, nunc pro tunc to February 24, 2022. See In re Sibley,
990 A.2d 483, 487 (D.C. 2010) (explaining that there is a rebuttable presumption in
favor of imposition of identical discipline and exceptions to this presumption should
be rare); In re Laibstain, 841 A.2d 1259, 1263 (D.C. 2004) (explaining that the
equivalent sanction for revocation in the District is disbarment); In re Regent, 741
A.2d 40, 41, 42 (D.C. 1999) (disbarring attorney who failed to disclose material
information, including a criminal charge, an ethics complaint, and involvement in
three civil lawsuits, on her Arizona bar application even after the Arizona Bar
Committee requested her to provide more complete information and called her
attention to apparent discrepancies, and who subsequently failed to disclose the same
information on a Nevada bar application); In re Gilbert, 538 A.2d 742, 746 (D.C.
No. 22-BG-69

1988) (imposing reciprocal disbarment for intentional non-disclosure of material
information during the process for admission to the Maryland bar).

       To the extent respondent argues that he was previously disciplined for this
misconduct in this jurisdiction, he is incorrect because the informal admonition was
in response to the disciplinary action taken by the Navy, not the Arizona Bar. To
the extent respondent urges us to consider certain mitigating factors, he concedes
that these factors were presented to the Arizona Bar during its investigation. Finally,
to the extent he argues that imposition of reciprocal discipline would result in grave
injustice, we disagree. Any negative impacts to his medical applications do not rise
to this standard, and respondent has no clients or office in the District of Columbia
and no plans to practice law here. See In re Fuchs, 905 A.2d 160, 164 (D.C. 2006)
(rejecting an assertion that reciprocal discipline would constitute grave injustice as
meritless where the attorney had never practiced in the District of Columbia, had no
relationship with counsel in the District of Columbia, had no clients or office in the
District of Columbia, and had no plans to practice law in the District of Columbia).
Further, imposing discipline concurrent to the Arizona discipline is inappropriate
where respondent did not promptly notify Bar Counsel of the discipline. See In re
Ayres-Fountain, 955 A.2d 157, 160-61 (D.C. 2008) (“This court has established that
in order for an attorney’s suspension in this jurisdiction to run concurrently with any
foreign discipline, the attorney must promptly notify Bar Counsel of the foreign
discipline.”).


                                   PER CURIAM